Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 9-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Ahmed et al. (10,461,967), hereinafter called AHMED.
Regarding claims 1-3, 9, 10, AHMED discloses claimed invention except first and second photodetectors having the connection as claimed. AHMED (Fig. 3B) discloses an optical receiver comprising: a differential amplifier (165) having first and second inputs and first and second outputs; first and second photodetectors (161a, 161b) coupled to the first input of the differential amplifier via summing circuit (166); third and fourth photodetectors (162a, 162b) coupled to the second input of the differential amplifier via summing circuit (166); and an optical mixer (110) can be read as a photonic circuit configured to provide: a first optical signal (121) to the first (161a) and third (162a) photodetectors, and a second optical signal (122) to the second (161b) and fourth (162b) photodetectors. However, the connections/formation/fabrication/disposing of the circuit elements (photodetectors/diodes (PD) and differential amplifier (165))  are considered a matter of design engineering in the absent of any unexpected results for optimum circuit performance and operations. 
 Regarding claims 4-6 and 10-16, wherein the connections/formation/fabrication/disposing of the circuit elements (photodetectors/diodes (PD))  are considered a matter of design engineering in the absent of any unexpected results for optimum circuit performance and operations. 
Regarding claims 7 and 17, AHMED does not disclose A/D converter connected to the differential output of the differential amplifier. However, in any practical use of AHMED device the differential output would be connected to a further circuit which could be read as the claimed A/D converter. Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have provided an A/D converter to the differential output of AHMED for converting analog signal to a digital signal.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 11,196,395. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matters are either present or inherently seen in the patented claims.

Allowable Subject Matter
Claims 8 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 8 and 18, no prior art found discloses fabricating the photonic circuit comprises fabricating, on the chip: a first waveguide coupled to the first photodetector; a second waveguide coupled to the second photodetector; a third waveguide coupled to the third photodetector; a fourth waveguide coupled to the fourth photodetector; a first coupler coupling the first waveguide to the third waveguide; a second coupler coupling the second waveguide to the fourth waveguide; and a third coupler coupling the first waveguide to the second waveguide.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh V. Nguyen whose telephone number is (571) 272-1767. The examiner can normally be reached from 8:30 AM – 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT PASCAL can be reached on (571) 272-1769.  The fax phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/KHANH V NGUYEN/           Primary Examiner, Art Unit 2843